Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2021 has been entered.

Indicated Allowability Withdrawn
The indicated allowability of claims 1-3, 7-35, 39, and 45 is withdrawn in view of the newly discovered reference to Schober (DE 102008018035) submitted by Applicant in the Information Disclosure Statement (IDS) filed 6 October 2021.  Rejections based on the newly cited reference(s) follow.

Election/Restrictions
Due to the withdrawal of indicated allowability and reopening of prosecution in light of the newly discovered art, the restriction requirement between species set forth on 10 September 2019 remains in effect.  Applicant’s election without traverse of 
Claims 15-18 and 20-32 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The ring coupling element in claim 33.  It is described in the specification at para.’s 0162-0164 and depicted in drawing FIG. 4A as element 172.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 44, the limitation “wherein the pintle shaft includes first and second timing recesses” is indefinite because claim 45 from which this claim depends also recites first and second timing recesses rendering it unclear if these are additional timing recesses or the same previously recited. Clarification and correction is required.
In claim 47, the limitation “wherein the pintle shaft includes first and second timing recesses” is indefinite because claim 46 from which this claim depends also recites first and second timing recesses rendering it unclear if these are additional timing recesses or the same previously recited. Clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 8, 13, 14, 19, 33, 34 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Fairchilds et al. (WIPO Publication WO 2015/103271) in view of Schober (German Patent Publication No. DE 102008018035).
As to claim 1, Fairchilds et al. discloses a hydraulic radial piston device (Abstract, FIG.’s 1-8, multiple embodiments disclosed) comprising: 
a housing 102 (p. 6, lls.20-30); 
a pintle 110, Id.,  attached to the housing 102 and having a pintle shaft 112 (p. 7, lls.3-5); 
a rotor 130, Id., mounted on the pintle shaft 112 and configured to rotate relative to the pintle shaft 112 about a rotor axis of rotation (p. 7, ln. 29), the rotor 130 having a plurality of cylinders 132 (p.7, lls. 30-35); 

a piston ring 170 (p. 8, ln. 12, “thrust ring 170”) disposed around the rotor 130 and having a piston ring axis of rotation (shown), the piston ring 170 configured to rotate about the piston ring axis of rotation as the rotor rotates relative to the pintle shaft 112 about the rotor axis of rotation (p. 8, lls. 12-14); and 
a drive shaft 190 (p. 8, lls. 15-18) rotatably supported within the housing 102 and rotatable with the rotor 130 (p. 8, lls 24-25); 
wherein the pintle 110 includes an integrated bearing surface 140 (on outer peripheral surface of pintle shaft 112, (see FIG. 4, p. 13, lls. 10-40, discussing bearing arrangements, element 140 indicated show location of bearing surface on pintle) for supporting rotation of the rotor 130 either directly or by an intermediate fluid (as shown);
the integrated bearing surface 140 integrally formed to surround a rotor inlet communication port 115 (p. 10, lls. 24-30) and a rotor outlet communication port 117 Id., the rotor inlet communication port 115 formed on the pintle shaft 112 and configured to be selectively in fluid communication with the plurality of cylinders 132 (p. 8, lls. 2-8), and the rotor outlet communication port 117 formed on the pintle shaft 112 and configured to be selectively in fluid communication with the plurality of cylinders 132, (Id., as described).
Fairchild is silent as to the pintle including a lubrication groove defined though the integrated bearing surface and configured to feed hydraulic fluid for lubricating the 
In this regard, Schober, from the same field of endeavor, teaches an axial piston machine comprising a pintle 10 comprising integrated bearing surface 50 (FIG.’s 1 & 2, para. 0016, “contact surface 50”) having a first pintle lubrication groove 20 (FIG. 2, Translation Abstract and para. 0016) that extends through (the term through is broad and does not limit the groove orientation to any specific direction, axial, radial or circumferential) the integrated bearing surface 50 at an exterior of the pintle 10 between the fluid inlet end of the pintle and one of a rotor inlet communication port 12, 14 and a rotor outlet communication port 16, 18 (as shown, because grooves are located between pintle ends and communication ports thereby meeting the claim under broadest reasonable interpretation of the terms), and a second pintle lubrication groove 22 that extends through the integrated bearing surface at the exterior of the pintle 10 between the fluid outlet end of the pintle and one of the rotor inlet communication port 12, 14 and the rotor outlet communication port 16, 18 (refer to an Annotated copy of Schober FIG. 2 attached below, as shown and indicated, although fluid inlet and outlet ends appear to be shown in the drawings, it is not evidently clear which end is which, regardless, Fairchilds discloses the recited configuration for the fluid inlet and outlet ends of the pintle such 

    PNG
    media_image1.png
    692
    750
    media_image1.png
    Greyscale

Annotated Schober FIG. 2 


As to claim 2, Fairchilds discloses the pintle 112 includes a pintle wall (FIG.’s 4 & 4, shown between 114 and 116) extending at least partially along a pintle inlet channel  114, 116 defined by the pintle shaft 112.
As to claim 3, Fairchilds discloses the pintle wall is configured to separate the pintle inlet channel 114, 116 into two sections (as shown, FIG. 5).
As to claim 7, once modified, Schober further teaches the pintle includes an inlet recess (depressed areas surrounding port 12, 14) being depressed from the integrated bearing surface 50 and the rotor inlet communication port 12, 14 is defined on the inlet recess (as shown).  Note that Fairchilds also teaches recesses surrounding the inlet and outlet communication ports.
As to claim 8, once modified, Schober further teaches the pintle includes an outlet recess (depressed area surrounding port 16, 18) being depressed from the integrated bearing surface 50 and the rotor outlet communication port  16, 18 is defined on the outlet recess (as shown).  Note that Fairchilds also teaches recesses surrounding the inlet and outlet communication ports.
As to claim 13, Fairchilds discloses the plurality of cylinders 132 of the rotor are arranged in a plurality of rows 222 cylinders (FIG.’s 1 & 5, p. 10, lls. 5-10, at least two rows show, the rows being extending about the rotor axis of rotation, and each row of cylinders including a pair of radially oriented cylinders 132 (clearly shown), the rotor 130 further including: a plurality of rotor fluid ports 134 (shown in FIG. 1), each rotor fluid port 134 being in fluid communication with the pair of radially oriented cylinders 132 (shown) and being alternatively in fluid communication with either the rotor inlet communication port 115 of the pintle shaft or the rotor outlet communication port 117 of In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” 
As to claim 14, Fairchilds discloses the plurality of cylinders 132 of the rotor are arranged in a plurality of rows 222 (p. 10, ln. 12) of cylinders 132 (FIG. 3, two rows shown), the rows being extending about the rotor axis of rotation, the rotor further including: at least one flat face 220A-C (surfaces adjacent cylinders depicted as flat by rectangular areas surrounding cylinders as best shown in FIG. 3, this compares similarly to the flat faces 220 shown in Applicant’s FIG. 10) arranged adjacent at least one of the plurality of rows 222 of cylinders 132 and extending axially on an outer surface of the rotor 130 to include openings of the at least one of the plurality of rows 222 of cylinders 132 (FIG. 2).
As to claim 19, Fairchilds discloses the drive shaft 190  includes at least one engagement element 198 (FIG.’s 1& 2) provided on the power transfer flange 195 (p. 9, lls 15-25)  and the rotor 130 includes at least one engagement element 138 provided on an inlet end of the rotor 130.
As to claim 33, Fairchilds discloses a ring coupling element 200 (p. 9, lls. 25-30, “flexible coupling 200” – interpreted as providing an equivalent ring coupling element to that disclosed in the instant specification according to the 112(f) interpretation set forth above) configured to couple the drive shaft 190 with the piston ring 170, the coupling element 200 configured to transfer a torque from the drive shaft 190 to the piston ring 170 and permit the piston ring 170 to radially slide relative to the drive shaft 190 (broadly by virtue of its location and configuration including elements 206 configured to transfer torque to the rotor 130 which is arranged in an interior of ring 170, thus reasonably allowing radial sliding of the ring).
As to claim 34, Fairchilds discloses the rotor 130 includes an even number of cylinders 132 configured to receive an even number of pistons 150 (FIG. 5, 2 rows of 8 each, evidently shown), respectively.
As to independent claim 45,  Fairchilds discloses a hydraulic radial piston device comprising: 
a housing 102 (FIG. 1); 
a pintle 110 attached to the housing 102 and having a pintle shaft 112, the pintle having a first end and a second end separated by a length of the pintle (as shown), the pintle defining a first fluid channel 114 adjacent the first end and a second channel 116 adjacent the second end (FIG. 4, as shown); 

a plurality of pistons 150, each being displaceable in each of the plurality of cylinders 132; 
a piston ring 170 disposed around the rotor 130 and having a piston ring axis of rotation, the piston ring 170 configured to rotate about the piston ring axis of rotation as the rotor rotates relative to the pintle shaft 112 about the rotor axis of rotation; 
the pintle shaft 112 having an axial dimension that extends along the rotor axis of rotation and a circumferential direction that extends around the rotor axis of rotation (shown); 
and a drive shaft 190 rotatably supported within the housing 102 and rotatable with the rotor 130; 
wherein an exterior of the pintle shaft 112 includes a bearing surface 140 for supporting rotation of the rotor 130 either directly or by an intermediate fluid, wherein the pintle defines a first rotor communication port 115 in fluid communication with the first fluid 114 channel and a second rotor communication port 117 in fluid communication with the second channel 116 (FIG. 4, as shown), the exterior of the pintle shaft defining a first recess (shown surrounding port) in fluid communication with the first rotor communication port 115 and a second recess in fluid communication with the second rotor communication port 117 (FIG. 4, showing recessed areas surrounding ports), the first rotor 
Farchilds is silent as to the bearing surface surrounding the first recess such that first and second opposite axial sides and first and second opposite circumferential sides of the first recess are bound by the bearing surface.  Schober, from the same field of endeavor, teaches an axial piston machine with a bearing surface 50 surrounding the first recess such that first and second opposite axial sides and first and second opposite circumferential sides of the first recess are bound by the bearing surface 50 (Annotated Schober FIG. 2 as shown and indicated).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Fairchild with the bearing surface surrounding the recesses in the manner claimed in order to reduce friction and bearing loads thereby improving efficiency of the machine as suggested by Schober (Trans. para. 0005).


Claims 9, 11 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fairchilds et al. (WIPO Publication WO 2015/103271) in view of Schober (German Patent Publication No. DE 102008018035) and further in view of Akasaka et al. (U. S. Patent Application Publication No. 2004/0065192).
As to claims 9 and 11, Fairchilds is discussed above but is silent as to the pintle including a timing recess configured to adjust timing of fluid communication between the rotor inlet communication port and the rotor outlet communication port and the plurality 


    PNG
    media_image2.png
    354
    384
    media_image2.png
    Greyscale


Annotated Akasaka FIG. 5

As to claim 35, Fairchilds is discussed above but is silent as to the rotor inlet communication port includes first and second rotor inlet communication ports and wherein the rotor outlet communication port includes first and second rotor outlet communication ports.  However, Fairchilds does disclose both the rotor inlet and outlet communication ports terminating at an outlet recess depressed from the integrated bearing surface and surrounded by the integrated bearing surface.    Akasaka teaches providing first and second rotor inlet and outlet communication ports 15, 16, 15’, 16’ (FIG. 5, para.’s 0049, 0058, refers to high pressure and low pressure ports which are inlet and outlet ports depending upon how the machine is being used, as a pump or motor since fluids flows are reversed).   This demonstrates that providing multiple inlet and outlet communication ports is common depending upon the arrangement of cylinders and how the machine is being used.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide the rotor inlet communication port including first and second rotor inlet communication ports and wherein the rotor outlet communication port including first and second rotor outlet communication ports in order to in order to balance the pressure loads on the pintle around its periphery to provide even bearing load distribution as suggested by Akasaka (para.’s 0031-0033).
Upon modification, the applied art references collectively teach providing both first and second rotor inlet and outlet communication ports arranged terminating at inlet and outlet recesses depressed from the integrated bearing surfaces accordingly.  


Allowable Subject Matter
Claims 40-43 are allowed.
Claims 10, 12, 37-39 and 46-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746